Bigelow, C. J.
Two classes of cases only are intended to be embraced in the provisions contained in the Rev. Sts. c. 107, § 19, relating to costs in suits brought for the redemption of mortgages. One is the case where the suit is brought without a previous tender, in which case the plaintiff, as a general rule, is to pay to the defendant his costs. This is a fixed and absolute rule, to be applied in all cases where the omission to make a tender before suit brought is not caused by any refusal, neglect or default of the defendant. All other suits brought for *567the redemption of mortgages come within the second class, in which it is left to the discretion of the court to award costs to either party as equity may require. The phrase “ all other cases,” as used in the statute, is intended to embrace every case other than those in which the plaintiff is required to pay costs. This is the necessary construction, because the word “ other ” is a relative term, and can refer only to that class of cases which had been previously provided for in the preceding clause of the section. The exception in the statute, by which the plaintiff who brings his suit without a previous tender is exempted from paying costs in cases where a tender is prevented by the refusal or default of the defendant, does not create a separate class, but only takes such a case out of the first class and puts it within the second. Otherwise, in cases to which the exception applies, there would be no provision whatever for the payment of costs; the plaintiff would be exempt by express provision of the statute; and the defendant could not be liable, because the court would have no power in the exercise of their discretion to award costs against him. Clearly such was not the intention of the legislature. The manifest purpose of the statute was to require the plaintiff to pay costs when he compelled a mortgagee, who was guilty of no default or omission, to come into court and answer to a bill for the redemption of a mortgage, in case it was found there was anything due on the mortgage and no previous tender had been made. This was just and equitable. But all other cases, not coming within this class, were to stand on the same footing as to costs as other suits in equity, and were left to be determined by the court in the exercise of a sound discretion. Rev. Sts. c. 121, § 20. We can see nothing in the legislation on this subject, previous to the Revised Statutes, which in any degree militates with this construction.

Exceptions overruled.